Case 4:19-cv-00087-GKF-FHM Document 31 Filed in USDC ND/OK on 05/27/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA


   SPENCER THOMAS CATO,                         )
                                                )
                  Plaintiff,                    )
                                                )
   v.                                           )       Case No. 19-CV-0087-GKF-FHM
                                                )
   SKYLER HARGROVE,                             )
   J.T. SNODDY,                                 )
   HEATH BROWNELL,                              )
                                                )
                  Defendants.1                  )


                                      OPINION AND ORDER

          This matter is before the Court on defendants’ motion to dismiss the amended complaint

   (Dkt. 23), and plaintiff’s “motion to compel for special report and motions” (Dkt. 25). For the

   reasons discussed below, the Court denies plaintiff’s motion to compel, grants defendants’

   dismissal motion and dismisses the amended complaint.

   I.     Procedural background

          Plaintiff Spencer Thomas Cato, a state prisoner appearing pro se and in forma pauperis,

   commenced this action on February 14, 2019, by filing a civil rights complaint (Dkt. 1) pursuant

   to 42 U.S.C. § 1983. He filed an amended complaint (Dkt. 19) on August 23, 2019. Plaintiff

   claims defendants Skyler Hargrove, J.T. Snoddy and Heath Brownell, all three of whom are

   officers with the Tulsa Police Department, violated his rights, under the First, Fourth, Eighth and

   Fourteenth Amendments to the United States Constitution and his rights under the Oklahoma



          1
             The correct spelling of Defendant Hargrove’s first name is “Skyler” and Defendant
   Brownell’s first name is “Heath.” Dkt. 23, at 6 n.1. The Clerk of Court is directed to update the
   record to reflect the correct spelling of and complete names for both defendants.
Case 4:19-cv-00087-GKF-FHM Document 31 Filed in USDC ND/OK on 05/27/20 Page 2 of 14




   Constitution, when they arrested him on June 10, 2017, following a traffic stop. Dkt. 19, at 1-3.2

          Defendants filed a motion to dismiss the amended complaint (Dkt. 23), on October 4, 2019,

   and, as directed by the Court, submitted a special report (Dkts. 22, 24) pursuant to Martinez v.

   Aaron, 570 F.2d 317 (10th Cir. 1978). Seven days later, plaintiff filed a “motion to compel for

   special report and motions” (Dkt. 25). Defendants filed a timely response (Dkt. 27), urging the

   Court to deny plaintiff’s motion. To date, plaintiff has not filed a response to defendants’ dismissal

   motion, and the time to do so has passed.3

   II.    Plaintiff’s motion to compel (Dkt. 25)

          In his motion to compel, plaintiff requests (1) that the Court provide him with copies of

   “all Court docket minutes and motion(s) previously filed and in the future,” (2) that the Court deny

   any further requests from defendants for additional time to file the special report and respond to

   the amended complaint, and (3) that the Court impose sanctions against defendants “for not serving

   the [p]laintiff any motions” filed by defendants. Dkt. 25. Defendants urge the Court to deny the

   motion to compel and plaintiff’s request for sanctions. Dkt. 27.

          For three reasons, the Court denies plaintiff’s motion. First, plaintiff’s request for copies

   is overly broad. The Clerk of Court shall send to plaintiff a copy of the docket sheet so that plaintiff

   may submit a written request for copies of specific documents, along with payment for any copies


          2
            For consistency, the Court’s citations to the pleadings refer to the CM/ECF header
   pagination.
          3
            In the order directing defendants to file a special report and an answer or dispositive
   motion, the Court expressly advised plaintiff that if one or more defendant were to file a dismissal
   motion, plaintiff “shall file a response within twenty-one (21) days after the filing of the motion.”
   Dkt. 9, at 2. The Court further advised plaintiff that “[f]ailure to file a response to a motion to
   dismiss, or any other dispositive motion, could result in the entry of relief requested in the motion.”
   Id. Despite these advisements, plaintiff did not file a response and did not seek additional time to
   do so. Plaintiff has, however, filed three notices of change of address since defendants filed the
   dismissal motion. Dkts. 28, 29, 30.



                                                      2
Case 4:19-cv-00087-GKF-FHM Document 31 Filed in USDC ND/OK on 05/27/20 Page 3 of 14




   requested. Plaintiff is advised that the statutory rate for copies is $ 0.50 per page. See 28 U.S.C.

   § 1914, District Court Miscellaneous Fee Schedule, ¶ 4. Second, plaintiff’s request that the Court

   deny any further extensions of time for filing the special report or for responding to the amended

   complaint were moot before plaintiff filed the motion to compel on October 11, 2019, because

   defendants filed the special report and their dismissal motion on October 4, 2019. See Dkts. 22,

   23, 24. Third, to the extent plaintiff requests sanctions for defendants’ alleged failure to comply

   with service requirements, the record does not support his request. As defendants contend, the

   record shows that they complied with the rules governing service by mail for documents filed in

   this case. Dkt. 27, at 1; see Dkt. 15, at 3 (certificate of service); Dkt. 20, at 3 (certificate of service);

   Dkt. 22, at 11 (certificate of service); Dkt. 24, at 2 (certificate of service).

           For these reasons, the Court denies plaintiff’s “motion to compel for special report and

   motions.”

   III.    Defendants’ motion to dismiss (Dkt. 23)

           In their dismissal motion, defendants contend the amended complaint should be dismissed

   because (1) the facts alleged do not support any claims under the Eighth and Fourteenth

   Amendments, (2) Heck v. Humphrey, 512 U.S. 477 (1994), bars plaintiff’s Fourth Amendment

   claims, (3) defendants are entitled to qualified immunity, and (4) the facts alleged do not support

   a claim for punitive damages. Dkt. 23, at 6-7.

           Even though plaintiff did not respond to the dismissal motion, this Court must consider

   whether the allegations in the amended complaint are sufficient to withstand defendants’ motion.

   ISSA v. Comp USA, 354 F.3d 1174, 1178 (10th Cir. 2003). In addition, because plaintiff appears

   in forma pauperis, this Court has a continuing obligation to determine whether the amended

   complaint should be dismissed for failure to state a claim upon which relief may be granted. See




                                                        3
Case 4:19-cv-00087-GKF-FHM Document 31 Filed in USDC ND/OK on 05/27/20 Page 4 of 14




   28 U.S.C. § 1915(e)(2)(B)(ii) (directing the court to “dismiss the case at any time” if the court

   determines that a complaint filed by a litigant proceeding in forma pauperis “fails to state a claim

   on which relief may be granted”). Regardless of whether the Court considers the sufficiency of

   the amended complaint under Rule 12(b)(6) or under § 1915(e)(2)(B)(ii), the dismissal standard is

   the same. Kay v. Bemis, 500 F.3d 1214, 1217-18 (10th Cir. 2007).

          A.      Dismissal standard

          To avoid dismissal, a complaint must allege “enough facts to state a claim to relief that is

   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible

   if the facts alleged “raise a reasonable expectation that discovery will reveal evidence” of the

   conduct necessary to establish plaintiff’s claim. Id. at 556. The complaint need not contain

   “detailed factual allegations,” but it must contain “more than labels and conclusions” or “formulaic

   recitation[s] of the elements of a cause of action.” Id. at 555.

          When considering the sufficiency of the complaint, a court accepts as true all the well-

   pleaded factual allegations and construes them in the plaintiff’s favor. Id. Conversely, the court

   disregards legal conclusions and other conclusory statements that are without factual support. Id.;

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). And, while the court must liberally construe a

   complaint filed by a pro se plaintiff, Erickson v. Pardus, 551 U.S. 89, 94 (2007), even a pro se

   plaintiff must “alleg[e] sufficient facts on which a recognized legal claim could be based,” Hall v.

   Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

          B.      Allegations in the amended complaint

          In count one, plaintiff claims Officer Hargrove violated his Fourth Amendment rights in

   two ways. First, he alleges Hargrove initiated a “pretextual traffic stop” and “violated probable

   cause” on June 10, 2017, by stopping plaintiff “for having city traffic warrants” even though




                                                     4
Case 4:19-cv-00087-GKF-FHM Document 31 Filed in USDC ND/OK on 05/27/20 Page 5 of 14




   plaintiff “did not violate any traffic laws.” Dkt. 19, at 2. Second, he alleges Hargrove used

   excessive force against him, causing “serious injuries” to plaintiff’s “left and right scapula

   (shoulders) in his upper back.” Id.

           In count two, plaintiff claims Officers Hargrove and Snoddy violated his rights under the

   Eighth Amendment because “cruel and unusual punishment was inflicted against and upon [him]”

   when he asked Hargrove “a lawful question” and Snoddy “help[ed] . . . Hargrove cause [his]

   serious bodily injuries by assisting with the excessive force during the traffic stop.” Dkt. 19, at 2-

   3. Plaintiff appears to rely on these same allegations to assert a “First Amendment violation

   freedom of speech and religion” against both officers. Id. at 2.

           In count three, plaintiff claims he “was deprived of equal protection & due process of the

   law” during the traffic stop, in violation of the Fourteenth Amendment. Dkt. 19, at 3. To support

   these claims, plaintiff alleges Officer Brownell “was present and witnessed the excessive force by

   his fellow officers.” Id.

           For these alleged constitutional violations, plaintiff seeks (1) monetary damages “for

   injuries [and] medical expenses to get surgery,” “[e]motional distress,” “legal injuries (Paying

   lawyers & Courts),” and being “illegally imprisoned,” (2) unspecified punitive damages, and

   (3) “any other relief this Court deems proper & just.” Dkt. 19, at 3.

           C.      Analysis

           Plaintiff brings this action under 42 U.S.C. § 1983, which provides, in relevant part, that

   “[e]very person who, under color of any statute, ordinance, regulation, custom, or usage, of any

   State . . . subjects, or causes to be subjected, any citizen of the United States . . . to the deprivation

   of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the

   party injured in an action at law, suit in equity, or other proper proceeding for redress . . ..” To




                                                       5
Case 4:19-cv-00087-GKF-FHM Document 31 Filed in USDC ND/OK on 05/27/20 Page 6 of 14




   state a plausible § 1983 claim, a plaintiff must allege facts showing (1) that a “person” (2) acting

   under color of state law (3) deprived the plaintiff “of a right secured by the Constitution and laws

   of the United States.” West v. Atkins, 487 U.S. 42, 48 (1988).

                  1.      First, Eighth and Fourteenth Amendment violations

          For several reasons, the Court finds that the amended complaint fails to state any plausible

   § 1983 claims in counts two and three. First, plaintiff alleges in count two that Officers Hargrove

   and Snoddy used excessive force during a traffic stop and arrest, in violation of the Eighth

   Amendment, by inflicting “cruel and unusual punishment against and upon” him and causing

   injuries to his shoulders. Dkt. 19, at 2-3. As defendants argue, even accepting these allegations

   as true, any claim plaintiff may have against them for an alleged use of excessive force arises under

   the Fourth Amendment, not the Eighth Amendment. Dkt. 23, at 20-22; see Porro v. Barnes, 624

   F.3d 1322, 1325-26 (10th Cir. 2010) (explaining that force used “leading up to and including an

   arrest” implicates the Fourth Amendment’s prohibition against unreasonable seizures, force used

   against pretrial detainees implicates the due process protections of the Fifth and Fourteenth

   Amendments, and force used against convicted inmates implicates the Eighth Amendment’s

   prohibition against cruel and unusual punishment). Thus, plaintiff fails to state a plausible Eighth

   Amendment claim.

          Second, plaintiff alleges in count two that Officers Hargrove and Snoddy violated his First

   Amendment rights to free speech and freedom of religion by punishing him “for asking a lawful

   question.” Dkt. 19, at 2-3. Defendants’ dismissal motion does not appear to address plaintiff’s

   First Amendment claims. Dkt. 23, generally. Regardless, neither plaintiff’s vague allegation that

   he asked a lawful question nor any of the other facts alleged in the amended complaint remotely

   suggests that plaintiff was attempting to exercise his religion by asking a question or that the




                                                    6
Case 4:19-cv-00087-GKF-FHM Document 31 Filed in USDC ND/OK on 05/27/20 Page 7 of 14




   officers’ alleged use of excessive force placed a substantial burden on, or even interfered with,

   plaintiff’s right to exercise his religion. See, e.g., Sause v. Bauer, 138 S. Ct. 2561, 2562-63 (2018)

   (stating that the First Amendment undoubtedly “protects the right to pray,” but noting that a law

   enforcement officer “may lawfully prevent a person from praying at a particular time and place”

   and citing, as an example, that an officer arresting a suspect may order the suspect into a patrol car

   for transportation without permitting the suspect “to delay that trip by insisting on first engaging

   in conduct that, at another time would be protected by the First Amendment”). Likewise, the facts

   alleged in the amended complaint do not state a plausible claim that the officers used excessive

   force against him as retaliation for plaintiff’s act of engaging in protected speech. See, e.g., Nieves

   v. Bartlett, 139 S. Ct. 1715, 1722 (2019) (noting, generally, that “‘the First Amendment prohibits

   government officials from subjecting an individual to retaliatory actions’ for engaging in protected

   speech” (quoting Hartman v. Moore, 547 U.S. 250, 256 (2006))). Again, even accepting the truth

   of plaintiff’s bare allegation that Officers Hargrove and Snoddy punished him for asking a lawful

   question, plaintiff’s failure to allude to the substance of that question renders his purported free-

   speech claim conclusory and implausible.         Thus, plaintiff fails to state any plausible First

   Amendment claims.

          Third, plaintiff alleges in count three that Officer Brownell violated his Fourteenth

   Amendment rights to due process and equal protection of the law by being present for and

   witnessing the other officers’ alleged use of excessive force that resulted in plaintiff’s “bodily

   harm.” Dkt. 19, at 3. Generously construing plaintiff’s allegations, he appears to intend to hold

   Brownell liable for the other officers’ alleged use of excessive force under a theory that Brownell

   failed to intervene.   See Mick v. Brewer, 76 F.3d 1127, 1136 (10th Cir. 1996) (“[A] law

   enforcement official who fails to intervene to prevent another law enforcement official’s use of




                                                     7
Case 4:19-cv-00087-GKF-FHM Document 31 Filed in USDC ND/OK on 05/27/20 Page 8 of 14




   excessive force may be liable under § 1983.”). But the amended complaint fails to state a plausible

   due-process claim under the Fourteenth Amendment for the same reason that it fails to state a

   plausible Eighth Amendment claim: on the facts alleged plaintiff’s excessive-force claim arises

   under the Fourth Amendment because the officers allegedly used excessive force during plaintiff’s

   arrest. Porro, 624 F.3d at 1325-26. And the amended complaint fails to state a plausible equal-

   protection claim under the Fourteenth Amendment because plaintiff alleges no facts showing that

   Brownell treated him differently than similarly situated arrestees by allegedly failing to intervene

   in the other officers’ alleged use of excessive force. Dkt. 19, at 3; see Barney v. Pulsipher, 143

   F.3d 1299, 1312 (10th Cir. 1998) (“In order to assert a viable equal protection claim, plaintiffs

   must first make a threshold showing that they were treated differently from others who were

   similarly situated to them.”). Thus, the amended complaint fails to state any plausible Fourteenth

   Amendment claims.

          The Court therefore finds that the amended complaint fails to state any plausible claims

   against defendants under the First, Eighth or Fourteenth Amendments. For that reason, the Court

   grants defendants’ dismissal motion as to the Eighth and Fourteenth Amendment claims, concludes

   the First Amendment claims must be dismissed under § 1915(e)(2)(B)(ii), and dismisses the

   amended complaint as to all claims asserted in counts two and three.

                  2.      Fourth Amendment violations

          As previously stated, in count one of the amended complaint, plaintiff alleges that Officer

   Hargrove (1) initiated a traffic stop without probable cause to believe plaintiff committed any

   traffic violations and (2) used excessive force against him during the traffic stop and his arrest,

   resulting in injuries to plaintiff’s shoulders. Dkt. 19, at 2-3. He further alleges that Officer Snoddy

   participated in the use of excessive force “by assisting” Hargrove, and that Officer Brownell




                                                     8
Case 4:19-cv-00087-GKF-FHM Document 31 Filed in USDC ND/OK on 05/27/20 Page 9 of 14




   participated by being “present and witness[ing]” the other officers’ actions and, presumably, by

   failing to intervene. Dkt. 19, at 2-3.4

          Defendants contend that Heck v. Humphrey, 512 U.S. 477 (1994), bars plaintiff’s false

   arrest and excessive-force claims “because the theory of recovery proffered in support of his claims

   is inconsistent with his prior convictions” in the District Court of Tulsa County, Case No. CF-

   2017-3445, which flowed directly from the traffic stop and arrest. Dkt. 23, at 12-14. For the

   reasons stated below, the Court agrees and finds that the amended complaint must be dismissed as

   to both Fourth Amendment claims asserted in count one.

                          a.      Materials considered

          Preliminarily, both parties ask this Court to review a videotaped recording of the traffic

   stop and plaintiff’s arrest in determining whether the Fourth Amendment claims should be

   dismissed. Dkt. 19, at 2; Dkt. 23, at 10-12. Defendants also ask the Court to consider facts drawn

   from documents included in the defendants’ special report—specifically, facts relating to

   plaintiff’s convictions, in the District Court of Tulsa County, Case No. CF-2017-3445, which arose

   from the traffic stop and arrest identified in the amended complaint. Dkt. 23, at 11-14. Relying

   mainly on documents evidencing plaintiff’s convictions, defendants argue that the Heck doctrine

   bars his Fourth Amendment claims. Id.

          As a general rule, a court determines the sufficiency of the complaint based solely on the

   allegations contained within the four corners of the complaint. Gee v. Pacheco, 627 F.3d 1178,

   1186 (10th Cir. 2010). Nonetheless, a court may consider limited materials outside of the



          4
            Plaintiff does not include any factual allegations against Officers Snoddy and Brownell
   in the supporting facts for count one. Dkt. 19, at 2. But, as just discussed, the Court finds it
   reasonable to read his allegations against those officers, as asserted in counts two and three, as
   implicating the Fourth Amendment claims he asserts in count one.



                                                    9
Case 4:19-cv-00087-GKF-FHM Document 31 Filed in USDC ND/OK on 05/27/20 Page 10 of 14




    complaint without converting a Rule 12(b)(6) motion to a motion for summary judgment. Id. As

    relevant here, a court may consider certain documents referred to in the complaint or attached to

    the complaint and “matters of which a court may take judicial notice.” Id. (quoting Tellabs, Inc.

    v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)). With one exception not applicable

    here, a court generally may not consider facts from a Martinez report. Gee, 627 F.3d at 1186; see

    also Swoboda v. Dubach, 992 F.2d 286, 290 (10th Cir. 1993) (“In determining whether a plaintiff

    has stated a claim, the district court may not look to the Martinez report, or any other pleading

    outside the complaint itself, to refute facts specifically pled by a plaintiff, or to resolve factual

    disputes.”).

           Because plaintiff’s Fourth Amendment claims arise from his June 2017 arrest and because

    defendants argue, in part that Heck bars those claims, the Court finds it appropriate to take judicial

    notice of the state-court record from the criminal proceeding in the District Court of Tulsa County,

    Case No. CF-2017-3445, that flowed directly from plaintiff’s June 2017 arrest. And, in light of

    that record, the Court agrees with defendants that Heck bars plaintiff’s claims. Dkt. 23, at 12-14.

    However, because Heck’s application is clear from the allegations in the complaint and from the

    facts subject to this Court’s judicial notice, the Court finds it unnecessary to review the videotape

    of plaintiff’s arrest or to decide whether it would be appropriate to view that videotape when, as

    defendants acknowledge, the videotape is not a “document” as contemplated in Gee or the cases

    cited therein. Dkt. 23, at 11; see Gee, 627 F.3d at 1186.

                           b.      The Heck bar

           When, as here, a plaintiff brings a § 1983 action and seeks “to recover damages for an

    allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions whose

    unlawfulness would render a conviction or sentence invalid,” the plaintiff must first “prove that




                                                     10
Case 4:19-cv-00087-GKF-FHM Document 31 Filed in USDC ND/OK on 05/27/20 Page 11 of 14




    the conviction or sentence has been reversed . . . expunged . . . declared invalid . . . or called into

    question by a federal court’s issuance of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S.

    477, 486-87 (1994) (footnote omitted). In determining whether Heck bars a plaintiff’s claim,

            the district court must consider whether a judgment in favor of the plaintiff would
            necessarily imply the invalidity of his conviction or sentence; if it would, the
            complaint must be dismissed unless the plaintiff can demonstrate that the
            conviction or sentence has already been invalidated. But if the district court
            determines that the plaintiff’s action, even if successful, will not demonstrate the
            invalidity of any outstanding criminal judgment against the plaintiff, the action
            should be allowed to proceed, in the absence of some other bar to the suit.

    Id. at 487 (emphasis in original) (footnotes omitted).

            As relevant to his Fourth Amendment claims, a jury convicted plaintiff of two traffic

    offenses and of resisting an officer, in violation of Okla. Stat. tit. 21, § 268. State v. Cato, No. CF-

    2017-3445,        https://www.oscn.net/dockets/GetCaseInformation.aspx?db=tulsa&number=CF-

    2017-3445&cmid=3059756, last visited May 26, 2020. Nothing in the state-court record suggests

    that these convictions have been reversed or otherwise invalidated. Thus, to determine whether

    Heck bars plaintiff’s Fourth Amendment claims, the Court must consider whether success on his

    false-arrest and excessive-force claims “would necessarily imply the invalidity of his

    conviction[s].” Id.

            To prevail on his false-arrest claim, plaintiff would have to show that defendants lacked

    probable cause to arrest him. Howl v. Alvarado, 783 F. App’x 815, 818 (10th Cir. 2019)

    (unpublished).5 Heck does not necessarily bar a claim for false arrest. Laurino v. Tate, 220 F.3d

    1213, 1217 (10th Cir. 2002). But Heck’s bar does apply when a plaintiff contends that the “arrest

    was improper because he had not committed the alleged offenses.” Jackson v. Loftis, 189 F. App’x



            5
             The Court cites this unpublished decision, and other unpublished decisions herein, as
    persuasive authority. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).



                                                      11
Case 4:19-cv-00087-GKF-FHM Document 31 Filed in USDC ND/OK on 05/27/20 Page 12 of 14




    775, 779 n.1 (10th Cir. 2006) (unpublished). And that is precisely what plaintiff alleges in the

    amended complaint. He alleges the traffic stop was “pretextual” and that defendants lacked

    probable cause to arrest him because he “did not violate any traffic laws.” Dkt. 19, at 2. If true,

    plaintiff’s allegations would necessarily imply the invalidity of his traffic-offense convictions.

    Thus, as defendants contend, Heck bars his false-arrest claim.6

            To prevail on his excessive-force claim, plaintiff would have to show that defendants’

    alleged use of force was objectively unreasonable under the totality of the circumstances.

    Carabajal v. City of Cheyenne, 847 F. 3d 1203, 1208-09 (10th Cir. 2017). “The reasonableness

    of a seizure depends on when or why the seizure was made and how it was accomplished.” Id.

    Heck does not necessarily bar an excessive-force claim. In Havens v. Johnson, 783 F.3d 776, 783

    (10th Cir. 2015), the United States Court of Appeals for the Tenth Circuit considered Heck’s

    application in the context of an excessive-force claim. There, after a jury convicted the plaintiff

    of attempted assault against a detective, the plaintiff brought a § 1983 action against the same

    detective, alleging a Fourth Amendment excessive-force claim. Havens, 783 F.3d at 777. The

    Tenth Circuit reasoned that “[a]n excessive-force claim against an officer is not necessarily

    inconsistent with a conviction for assaulting the officer.” Id. at 782. Thus, “[t]o determine the

    effect of Heck on an excessive-force claim, the court must compare the plaintiff’s allegations to

    the offense he committed.” Id. Here, plaintiff alleges he was stopped for a traffic violation that



            6
              Moreover, even if Heck does not bar plaintiff’s false-arrest claim, the doctrine of collateral
    estoppel does. See Franklin v. Thompson, 981 F.2d 1168, 1171 (10th Cir. 1992) (stating that
    “plaintiff's conviction . . . establishes the legality of the arrest and precludes relitigation of the issue
    in her § 1983 action”); Hubbert v. City of Moore, 923 F.2d 769, 772-73 (10th Cir. 1991) (holding
    that, when a criminal defendant had a full and fair opportunity to litigate the issue of probable
    cause for his or her arrest during the preliminary hearing in a state court criminal proceeding, the
    state court’s probable cause finding is binding in a later civil rights action asserted in federal court).



                                                        12
Case 4:19-cv-00087-GKF-FHM Document 31 Filed in USDC ND/OK on 05/27/20 Page 13 of 14




    he did not commit, that he asked Officer Hargrove “a lawful question,” and that Hargrove and

    Snoddy responded to his question with excessive force and “caused serious injuries” to his

    shoulders. Dkt. 19, at 2-3. If these facts are true, a rational juror could find the defendants’ conduct

    unreasonable and the alleged use of force therefore excessive. But, if these facts are true, plaintiff’s

    allegations would also necessarily imply the invalidity of his conviction for resisting an officer

    which required the jury in his state criminal case to find that plaintiff knowingly used force or

    violence to resist one or more of the defendants when they arrested him. See Okla. Stat. tit. 21,

    § 268 (criminalizing resisting an officer and providing that “[e]very person who knowingly resists,

    by the use of force or violence, any executive officer in the performance of his duty, is guilty of a

    misdemeanor”); see also Havens, 783 F.3d at 783-84 (discussing cases from Seventh and Ninth

    Circuits and reasoning that Heck bars an excessive-force claim when a plaintiff convicted of

    resisting or assaulting an officer claims in the subsequent civil case that he or she was the victim

    of an unprovoked assault). As a result, the Court agrees with defendants that Heck also bars

    plaintiff’s excessive-force claim.

           For these reasons, the Court finds that Heck bars plaintiff’s Fourth Amendment claims.

    The Court therefore grants defendants’ dismissal motion and dismisses the amended complaint as

    to the Fourth Amendment claims asserted in count one.7

           ACCORDINGLY, IT IS HEREBY ORDERED that:

       1. The Clerk of Court shall update the record to reflect the correct spelling of Defendant

           Skyler Hargrove and the full name of Defendant Heath Brownell.



           7
             Because the amended complaint must be dismissed, in part, for failure to state a claim
    and, in part, because Heck bars the Fourth Amendment claims, the Court finds it unnecessary to
    address defendants’ assertion of qualified immunity or their argument that plaintiff fails to state a
    claim for punitive damages. Dkt. 23, at 14-20, 22.



                                                      13
Case 4:19-cv-00087-GKF-FHM Document 31 Filed in USDC ND/OK on 05/27/20 Page 14 of 14




       2. Plaintiff’s motion to compel (Dkt. 25) is denied.

       3. The Clerk of Court shall send to plaintiff a copy of the docket sheet so that plaintiff may

          submit a written request for copies of specific documents, along with payment for any

          copies requested. Plaintiff is advised that the statutory rate for copies is $ 0.50 per page.

       4. Defendants’ motion to dismiss (Dkt. 23) is granted.

       5. The amended complaint (Dkt. 19) is dismissed without prejudice, in part, for failure to

          state a claim and, in part, because Heck bars his Fourth Amendment claims.

       6. This is a final order terminating this action.

       7. A separate judgment shall be entered in this matter.

          DATED this 27th day of May 2020.




                                                    14
